Mr. President, allow me to congratulate you on
your unanimous election to the presidency of the
thirty-seventh session of the general Assembly.
We are gratified that a representative of
Hungary, with which we enjoy close and cordial
relations, has been chosen to preside over our
deliberations.
44.	I would like to take this opportunity to
express our appreciation of the resolute and
efficient leadership provided to the Assembly
during its thirty sixth session by your
predecessor, Mr. Ismat Kittani.
45.	I would also like to pay a tribute to the
Secretary- General, Mr. Perez de CueHar, who has
won our admiration and acclaim for his efficient
stewardship of the United Nations this year and
for his skilful handling of several crisis
situations. We wish him greater successes in the
future.
4b. India approaches the present session of the
General Assembly with renewed commitment to the
principles and purposes of the United Nations.
The efforts of the United Nations to bring these
principles into the realm of reality deserve the
support of each one of us, for mankind has a
great stake in its success. Our endeavor to
contribute to its success, therefore, is dictated
by our own will to survive and to pursue our path
towards progress in a congenial international
climate, free from domination and exploitation.
49.	Building up self-reliance internally and
maintenance of an independent policy externally
have been the twin objectives of the Government
if India since our independence. Traditions
inherited from our ancient past still remain with
us, but the leaders of modem India have succeeded
in inculcating a spirit of adventure and inquiry
in our people, making them receptive to evolving
contemporary ideas. In this sense our tradition
itself has not remained static; it has enabled
change to come about, with stability and
continuity being retained all the time. Side by
side with the development of a rural economy,
which provides sustenance for the majority of the
people of India, we have built a modem industrial
infrastructure which enables us to keep pace with
the spectacular scientific and technological
advances taking place in the world. Our mixed
economy, in which the public sector occupies the
commanding heights but the private sector
provides the majority of the means of
production, has proved its resilience and
strength. Foreign collaboration and technical
co-operation have provided an impetus to our
development, but both have operated within the
framework of our own national priorities,
determined by an integrated planning process. The
stability that we have acquired through our
democratic institutions, which give our people a
sense of deep involvement, has proved propitious
for our progress.
50.	In his thought-provoking report on the
work of the Organization, the Secretary-General
has painted a grim picture of the world that we
live in today. Things have come to such a sorry
pass that unless they are checked, we will, he
feels, approach "a new international anarchy".
These are somber words, coming as they do from
the Secretary-General. In his very first address
to the General Assembly, Prime Minister
Jawaharlal Nehru had warned us that it was
becoming increasingly apparent that if we did not
proceed speedily enough towards a world order, we
would be left with no order in the world. If
after 37 years of its existence, the Organization
is unable to offer anything more than mere
palliatives, the time has indeed come for a
reassessment, some soul- searching and, above
all, concrete remedial action. The
Secretary-General's hands need to be strengthened
so that he can advise, and if necessary, even
prod the Security Council into action, to prevent
outbreaks of fresh conflicts. For it is painfully
obvious that the Security Council, the discharge
of whose responsibilities is predicated on the
principle of concurrence among its permanent
members, stands paralyzed and immobilized because
of the inability of the permanent members to rise
above their narrow national objectives to
harmonize their positions in the cause of peace.
51.	Although all of us, being representatives
of nation States, believe strongly in the
well-known attributes of national sovereignty, it
should not be difficult for us to see that the
common good of mankind ought to have a certain
overriding priority in the scheme of things. In
any event, national interest cannot be inimical
to the common good of humanity: the two have to
go hand in hand and be combined harmoniously,
despite some seemingly disadvantageous positions
in the short run at the national level.
52.	AH of us are committed to the goal of
general and complete disarmament, particularly
nuclear disarmament. People in every part of the
world have become acutely aware that, through no
fault of their own, they would perish if
strategies nuclear deterrence were tested out,
since they would obviously be tested out on them.
They also know only too well that after a nuclear
conflict either they would not be living at all,
or, if they do live, that life would be so
horrible that death would be preferable to it. It
is this awareness that has forced multitudes of
people, irrespective of color, creed, religion,
nationality or political persuasion, tc go out on
to the streets to urge sanity in dealing with
matters of life and death. Their loud and clear
voices signify that there could be no agenda more
urgent than that for devising immediate measures
for nuclear disarmament and the prevention of
nuclear war.
53.	In response to this overwhelming popular
sentiment the world over, the Prime Minister of
India, Mrs. Indira Gandhi, presented at the
special session on disarmament this year a
concrete program of action which included the
negotiation of a binding convention on the
non-use of nuclear weapons, a freeze on the
production of nuclear weapons and fissionable
material used in the manufacture thereof, the
suspension of nuclear-weapon tests, and the
resumption of negotiations for concluding a
treaty on general and complete disarmament. India
submitted a number of proposals and draft
resolutions to facilitate the beginning of a
serious nuclear disarmament program. Yet the
opposition of nuclear-weapon States prevented the
Assembly at the special session from taking any
concrete steps in this regard. The so- called
consensus document that finally emerged was so
insipid as to be meaningless. In the
circumstances, India had no choice but to
disassociate itself from the conclusions in the
document.
54.	The outcome of the special session was
perhaps yet another instance of what the
Secretary-General describes as the lack of
capacity of the Organization to come to terms
with the present reality. Nevertheless, we shall
not despair, despite the attempts of a few but
powerful nations to hold peace hostage to their
nuclear arsenals and to their own perceived
security interests. There have been, however,
some positive albeit feeble indications of late.
We welcome the evolution in the attitude of some
nuclear-weapon Powers. It is our earnest hope
that at this session India's proposals will be
considered in all seriousness and that decisions
will be taken that will rid the world of weapons
of mass destruction.
55.	It is gratifying to think that in a world
teetering on the brink of nuclear disaster the
vast majority of humanity prefers, wisely, to
keep out of military alliances devised by great
Powers. The non-aligned nations know perfectly
well that military alliances and interlocking
arrangements do not guarantee peace and
stability, but on the contrary, serve as a
potential invitation to intervention and
involvement in strategic conflicts. The
preservation of peace, therefore, is at the core
of the philosophy of non-alignment developed by
our founding fathers. It becomes more and more
relevant with every passing day. Its practice has
enabled India, as our Prime Minister pledged at
the time of our independence, to look at the rest
of the world with clear and friendly eyes: clear
since we are not obliged to look through alien
glasses of any hue, and friendly since we believe
that mutually beneficial relations can be forged
on the basis of equality. Non- alignment, which
in our lexicon is a synonym for freedom of
thought and action, has invested our
independence with meaning and content. It has
also sharpened our determination to oppose the
evils of imperialism, colonialism, racism and
all manifestations of foreign domination. The
value and relevance of out non-alignment have
been demonstrated not only by the increasing
number of adherents it has found, but also by the
qualitative change that it has helped to bring
about in international relations.
56.	Despite manifest diversity in political
and economic outlook and an understandable
preoccupation with regional problems, the
essential unity of purpose of non-aligned
countries remains intact on matters of vital and
crucial global interest and concern. The unique
bond among them is the voice of sanity which they
have raised with consistency and determination.
In turn, this unity has sustained the prestige
and influence of the non-aligned movement through
the constantly shifting patterns in international
relationships. India is honored that in these
difficult times it has been called upon to host
the Seventh Conference of Heads of State or
Government of Non- Aligned Countries. While we
are naturally grateful for this opportunity, we
are mindful of the tremendous responsibility it
entails. With utmost sincerity, I promise that
India will do all in its power to be worthy of
the trust which the movement has reposed in it.
57.	Our neighborhood, the South Asian
subcontinent, is currently going through a
process of regional co-operation on the basis of
mutual benefit. India is gratified at these very
desirable developments, which are in consonance
with its own efforts over the years to build
bridges of understanding among the countries of
the region. True, external interference and
intervention continue to sow suspicions and
inflame passions. An unprecedented build-up of
sophisticated arms, unrelated either to
reasonable needs or to perceived threats, still
points to the continuance of strategic consensus
situations so detrimental to regional
independence and harmony. Yet one can perhaps
hope more than hitherto that the subcontinent
will be able to usher in an era of peace which is
more comprehensive than the mere absence of war,
and encompasses relationships of positive
friendship and co-operation.
58.	The slender thread which the
Secretary-General has found in the search for a
political settlement of the situation in
Afghanistan is another development that has been
welcomed in our part of the world. There is
universal reaffirmation of the inadmissibility of
interference in the internal affairs of States,
as also of the introduction of foreign troops
into any country. Here again, given the prospect
of success of the Secretary-General's effort,
India feels gratified that its own approach to
finding a political solution has been vindicated.
59.	We commend the commencement of the Geneva
talks and trust that they will pick up momentum
hereafter, to enter substantive areas. We feel it
is high time they did, and our feeling is in line
with what the Afghan people urges.
60.	Geographically distant from us but
equally close to our hearts are the friendly
people of Kampuchea, who are struggling valiantly
to remove the ravages caused by a heartless
dictatorial regime. The advent of an alliance of
convenience, whose real content is too thinly
veiled to need any unveiling, should not distract
our attention. Once the fear of the return of the
holocaust is removed and the threat to their
territorial integrity and sovereignty is ended,
the people of Kampuchea will be willing—nay,
eager—to get foreign troops to leave their sail.
The expedients improvised for seating the forces
without legitimacy in these chambers can hardly
help either the process of healing the wounds of
Kampuchea or of finding an acceptable political
solution. What is needed is the ending of
confrontation in South-East Asia, which alone
could have a welcome impact on the stability and
prosperity of the entire region.
61.	The security environment in the Indian Ocean
region has further deteriorated because of the
increased build-up of the military presence of
great Powers, contrary to the wishes of the
non-aligned littoral and hinterland States. The
implementation of the historic general Assembly
resolution 2832 (XXVI) declaring the Indian Ocean
a zone of peace, adopted in 1971, has remained a
distant dream. Theories of balance and doctrines
of deterrence are being advanced in order to
justify the introduction of sophisticated
weaponry into the area.
62.	The Conference on the Indian Ocean,
originally scheduled to be held in 1981 in
Colombo, is still postponed at the behest of
those who are far removed from the area.
Simultaneously, efforts are afoot to subvert the
fundamental elements of the Declaration set out
in the 1971 resolution and to distort its
essential framework. We believe that the time has
come for the commencement of the process of the
elimination of foreign military presence from the
Indian Ocean, that the Colombo Conference should
be held come what may, in accordance with the new
schedule, and that it should address itself to
the question in a forthright manner.
63.	The shifting of fortunes in the war
between Iraq and the Islamic Republic of Iran and
the colossal loss of lives and property has once
again highlighted the futility of war as a means
of settling disputes. I personally have had the
experience of participating in the peace-making
effort on the basis of a mandate given to my
colleagues from Cuba, Zambia and the Palestine
Liberation Organization [FLO] and to me at the
Conference of Ministers for Foreign Affairs of
Non-Aligned Countries at New Delhi in 1981. My
colleagues and I are convinced that, while there
can be no victor or vanquished, the damage
inflicted on each other by these two neighbors
will only weaken their ability to meet the
challenges that face them as developing countries.
64.	The recent conflagration in West Asia
resulting in the virtual destruction of Beirut
and the horrid genocide of the Lebanese and
Palestinian population have shaken the conscience
of mankind to the very core. It was nothing short
of a holocaust, imposed, strangely and
ironically, by none other than Israel.
Ironically, again, the withdrawal of the PLO from
Beirut, to save innocent civilians from further
suffering and devastation, itself led to the
gruesome massacre of Palestinians in Shatila and
Sabra. Israel's responsibility, indeed
complicity, is self-evident. Those who had
undertaken to protect the Palestinian and
Lebanese civilians in Beirut in the wake of the
PLO's withdrawal must also share the blame for
the criminal bloodshed.
65.	The dispersal of the heroic Palestinians
will neither weaken their will to fight for their
inalienable rights nor bring peace to the area.
Occupation of the land of its neighbors will not
guarantee Israel's security; the effect, if
anything, will be just the opposite. A
comprehensive solution consisting of Israel's
withdrawal from all Arab territories occupied
since 1967, the establishment of a Palestinian
State and mutual guarantees of security among the
States of the region must be achieved. There now
seems to be greater understanding of the fact
that no comprehensive solution will be achieved
without the active involvement of the PLO, the
representative of the Palestinian people. In the
gory drama in Lebanon, the PLO has demonstrated
great heroism and courage. The PLO and other Arab
nations have since shown great statesmanship in
evolving and adopting the Fez Charter", the Final
Declaration of the Twelfth Arab Summit
Conference, whose proposals deserve very serious
consideration.
66.	In recent weeks there have been important
proposals made by world leaders. They vary in
approach and content, but fundamental to all of
them is the recognition that the uprooted people
of Palestine should secure their legitimate
rights. In this case, as with other problems, the
slowing down of the effort to find a solution
often results in the creation of vested interests
in the continued non-solution of the problem.
This leads to prevarication and circumvention
and a long stalemate. This has happened in West
Asia, with the disastrous consequences which we
are now witnessing. Therefore the quest for a
comprehensive solution should be pursued
relentlessly. Instead of indulging in a
fine-print scrutiny of the various plans mooted
so far and losing valuable time in endless
discussions, immediate steps should be taken at
the United Nations to devise a suitable mechanism
for finding a permanent solution to the problem
of West Asia. This is the very minimum that needs
to be done in expiation of the rivers of innocent
blood that have been allowed to flow in Lebanon.
67.	Racism and colonialism still rage in
southern Africa today, with little progress
either in the elimination of	or in the
liberation of Namibia. The people of South Africa
remains in bondage, despite the universal
condemnation of the obnoxious discriminatory laws
of the Pretoria regime. We have been awaiting the
outcome of the contacts being conducted by the
five Western States for the implementation of
the United Nations plan for free elections in
Namibia. The South West Africa People's
Organization [SWAPO], the sole and authentic
representative of the Namibian people, which
negotiated in good faith for a cease-fire and
free elections, has reason to apprehend that
South Africa and its supporters have been
creating an illusion of progress in these talks
merely to link up the situation in Namibia with
extraneous issues. The international community
will, as it must, intensify its demand for
punitive action against South Africa under the
Charter, if the current efforts for a negotiated
settlement fail to achieve results. South
Africa's supporters will find it difficult to
shield it from the wrath of the world for very
long.
68.	Several old items on the agenda continue
to engage our attention. Thus the situation in
Cyprus, unfortunately, still remains frozen. In
spite of repeated calls of the movement of
non-aligned countries and the support of the
international community in general the relevant
resolutions of the United Nations have not yet
been implemented. We trust that the inter-
communal talks will soon bear fruit and the
question resolved free from external interference
and in accordance with decisions of the United
Nations.
69.	More recently, despite the efforts of our
sagacious Secretary-General, conflict and
bloodshed in the South Atlantic could not be
averted.
70.	In Central America there are dangerous
portents of intervention and destabilization. The
United Nations cannot remain a mute spectator and
must lend support to all efforts for dialogue and
negotiation to create mutual confidence and to
resolve outstanding disputes.
71.	It is with great satisfaction that we
note the long and at times difficult negotiations
successfully concluded with the adoption of a
universal and comprehensive Convention on the
Law of the Sea. The Convention is a symbol of
shared expectations of the international
community and represents a major contribution to
world peace and the new international economic
order. Later this year, in December, in Jamaica
the Final Act will be open for signature. It is
our earnest hope that the Convention on the Law
of the Sea will be endorsed by all States with
prompt signatures and ratifications.
72.	International co-operation for
development is the topic of our age. We strongly
believe that our approach to development and
co-operation will have to be informed by certain
objective and fundamental considerations. First,
the arms race is not compatible with the movement
towards a more stable global development and
sustainable international order. Secondly, the
international community cannot aspire to durable
peace so long as a major component of it remains
underdeveloped. Thirdly, orderly development and
continued progress can take place optimally only
in an atmosphere of harmony and co-operation.
Fourthly, co-operation demands that the
privileges which the developed countries have
been enjoying so far should not be turned into
rights and that the concerns of the developing countries
be taken into account.
73.	Some months ago, in a special session,
the General Assembly brought out clearly the
close connection between disarmament and
development, but failed to draw the requisite
conclusions from it.
74.	A year ago the two co-Chairmen of the
International Meeting on Co-operation and
Development, which was held at Cancun, referred
to the North-South relationship as one of the
most serious challenges to be faced in the coming
decades by mankind, together with the maintenance
of peace. The theme of Cancun was "Co-operation
and Development". Regrettably, there was no
agreement as to how the real challenge of the
North-South relationship was to be met, though,
as our Prime Minister observed after the Cancun
meeting the door was kept open for dialogue.
75.	One can only hope that world statesmen
will take an enlightened and long-term view of
history. We also need to promote world-wide
political understanding, with the involvement of
the public, of the connection between the
North-South relationship and the maintenance of
peace. This would contribute significantly to
generating the requisite political will that is
sorely needed to overcome the present paralysis
in the North-South dialogue.
76.	Viewed against this background, it is
most disheartening that the adverse effects of
the continued deadlock on the negotiating front
have been compounded by an actual deterioration
in the North- South relationship. As the report
of the Committee on Development Planning on its
eighteenth session^ has illustrated, there is
both qualitative and quantitative deterioration
in multilateral economic co-operation. Examples
of this are increasing protectionism, high
interest rates, fast-diminishing concessional
assistance, the secular decline in prices of many
commodities, difficulties in access to the
international capital market and the injection of
non-economic factors and political considerations
in the functioning of multilateral economic
institutions. For the first time since the Second
World War, the developing countries, taken as a
group, have registered a fall in their per capita
output.
77.	Two years ago the Assembly adopted the
International Development Strategy for the Third
United Nations Development Decade. However, it
remains a paper document. There is all round
failure on the part of the developed countries to
fulfill their commitments. There is no agreement,
even on the procedures for the global
negotiations that were expected to contribute to
the implementation of the Strategy.
78.	Recent developments show that while the
developing countries do have a conciliatory
approach, there is not enough encouraging
response from the developed countries. Several
of them are not negative, yet there are some that
are not even prepared to think in terms of a
consensus that can bind the North and the South.
They are still to be convinced that
comprehensive and global negotiations will in
the long run facilitate the emergence of a viable
co-operative relationship among the nations of
the world. As for the developing countries, they
are not interested in a zero- sum game, but in a
positive-sum approach. They are conscious of the
fact that the progress in regard to the
achievement of the new international economic
order is inextricably linked with the world
economic recovery program. Thus, today world
economic problems can be solved only by joint
actions. There is no alternative for the
international community but to move beyond the
present stalemate to more fruitful, durable and
just international economic relationships.
79.	Let me now turn to the current problems
arising from the pursuit of anti-inflationary
policies, protectionist trends, high interest
rates and the drying up cf the sources of
concessional flows. The anti- inflationary
policies that have been adopted by some developed
countries are not conducive to growth and
employment. Consequently, there has been a
decline in the price per unit of exports by
developing countries of their raw materials and
primary products. The exports of industrial products
of developing countries have been adversely
affected by growing protectionism. The high
interest rates are causing serious problems in
regard to debt burden and access to international
capital markets. The International Development
Association [IDA] is in deep trouble. All this
makes the task of developing countries extremely
difficult. The situation is particularly grave
for oil-importing developing countries in regard
to their balance-of-payments position and the
development of their energy resources, which
require large capital outlay.
80.	We should thus lose no time in devising
feasible strategies that are complementary to
those predicated on global negotiations for
restructuring international economic relations.
Urgent steps need to be taken for a world
economic recovery program and for building upon
the limited gains that have been secured through
North-South co-operation. Agreement should be
sought wherever possible. Detailed guidelines for
further work should be drawn up so as to
facilitate thorough discussions and eventual
agreement on all connected matters at the sixth
session of UNCTAD, where this matter will be high
on the agenda.
81.	Numerous international conferences have
stressed the need for making efforts concurrent
with global negotiations in order to achieve
progress in areas of critical importance to
developing countries such as food, energy, trade
and financial flows. The Versailles Economic
Summit had outlined certain practical areas for
action. We would urge developed countries not to
use lack of progress on global negotiations as an
alibi for inaction. We expect that they would
translate their suggestions into concrete and
co-operative programmes of action that would
contribute to the development of the developing
countries.
82.	A broad consensus now exists, and indeed,
this was one concrete gain in Cancun—on evolving
a strategy to increase food production. We hope
that a well-thought-out international program
would emerge in this regard. Efforts must
continue to devise a global strategy for food
security and for constant updating of measures
and actions. It is important to reach agreement
on an international wheat trade agreement for
stability of supplies and prices.
83.	In the field of energy the most important
task is to help oil-importing developing
countries to exploit their own energy resources.
At the same time, much greater research
activities and financial resources are needed for
developing alternative sources of energy. Ongoing
studies should be completed early in regard to
the securing of financing for an increased
program of energy investment through an energy
affiliate of the World Bank or a special fund, or
other agreed arrangements.
84.	A further expansion and liberalization of
the International Monetary Fund [IMF]
compensatory facility is called for. Indeed, we
need to give greater consideration to the
establishment of a completely new
commodity-related scheme. Predictability in the
earnings, supply and demand of commodities is an
objective which we should seriously pursue. This
calls for adequate and effective price
stabilization arrangements.
85.	The deterioration in the world trading
situation is especially affecting countries with
relatively low per capita income. The
international trading regime which has emerged
neither adheres to the principles and rules
envisaged by GATT, nor is it responsive to new
circumstances. What is necessary is the most
careful consideration of the requirements of an
international trading order that will be
efficient, equitable and effectively promote the
development of developing countries. For this
there should be a return to a set of agreed
principles in international trading
relationships, particularly through practical
support for the principles of multilateralism,
non-discrimination, non- reciprocity vis-a-vis
developing countries, transparency and
predictability consistent with special and
differential treatment to developing countries.
Progressive liberalization of the trade in
textiles, clothing, the leather industry and
other consumer durables is a matter of great
importance to the industrial development of
developing countries. The developing countries
possess comparative advantages in these areas. We
expect that the GATT ministerial meeting and the
sixth session of UNCTAD would agree on concrete
measures in this regard.
86.	The situation created by the second
massive oil price rise is qualitatively different
and more acute than that faced by the world
community at the time of the first energy crisis
less than 10 years ago. The growth momentum of
the developing countries was then maintained
through flows of international finance on
suitable terms to the countries most adversely
affected by the crisis and through new modalities
of concessional developmental assistance. No
similar effort is visible today or even being
considered. Instead, private capital and
investments are suggested as a solution to the
problems of developing countries. While private
capital can be useful in certain areas,
experience clearly shows that it cannot provide
resources for long-term development aiming at
social improvement and stability with low or no
market profit. It cannot alleviate the
balance-of-payments burdens of developing
countries. Above all, multilateral aid should
not be made conditional on corresponding in flow
of private investment. Similarly, the increasing
recourse to exclusive bilateralism continues and
must be resisted to the extent such bilateralism
tends to obstruct multilateral co-operation and
is pursued at the expense of the latter.
87.	Thus, the international monetary and
financial system is increasingly pushing
developing countries towards adjustment policies
that seriously undermine their stability. This is
happening at a time when the oil-importing
developing countries are making efforts against
such heavy odds as increasing exports during a
time of declining world demand, raising higher
and higher resources domestically in order to
finance the same volume of imports; and bringing
about reduction in already low levels of
consumption in order to increase investments and
savings. There is a limit to which our countries
can be pushed.
88.	Co-operation among developing countries
is now viewed both as an essential component of
the new international economic order and as an
important instrument for bringing it about. Three
years ago, the Sixth Conference of Heads of State
or Government of Non-Aligned Countries at Havana
had agreed on policy guidelines for reinforcing
the collective self- reliance of developing
countries. We note with satisfaction that a
process has now been set in motion which is
continuously enriching the concept, practice and
content of economic and technical co-operation
among developing countries.
89.	Concomitant support measures by
international organizations would be of great
help in technical preparations for major
South-South undertakings such as, for instance,
the establishment of the global system of trade
preferences among developing countries and the 
setting up of a South-South bank. We believe that
economic co-operation among developing countries
can make a significant contribution to world
economic recovery. We trust that the Assembly
will give due and favorable consideration to
these matters.
90.	This is not the moment to think in terms
of mutually exclusive alternatives. The present
sorry state of affairs can be repaired only by
action on all fronts. We need bilateral as well
as multilateral co-operation, official
development assistance as well as private flows
of capital, North-South co-operation as well as
South-South co-operation, global negotiations for
restructuring international economic relations as
well as concurrent efforts for securing progress
in sectoral areas. Let us, therefore, not engage
in futile debates, but work honestly to secure
concrete results. I trust that our deliberations
in the Assembly will lead us to this path.
91.	The German philosopher Hegel believed
that a notable contribution of man to
civilization was the creation of the
nation-State, which provides the individual with
the opportunity of finding the full satisfaction
of his needs in co-operation with pie community.
This Organization, composed of 157 nation States,
represents the quintessence of the civilization
that mankind has labored hard over the centuries
to build. The Prime Minister of India, Shrimati
Indira Gandhi, recently observed:
"One of the most fascinating riddles of history
is what makes a group of people share a sense of
common destiny. Almost always this is the result
of being together in hardship and humiliation;
often it comes from being summoned to a heroic
effort by a great figure or group of people who
inspire them with a vision of truth or glory''.
The community of nations, as practically every
distinguished speaker has stressed in the
Assembly, is confronted with an economic,
political and moral crisis. Such adversity
should, instead of dividing us, reinforce our
resolve to seek and secure our common destiny.
With such a distinguished gathering of leaders
from all over the world who have addressed and
are going to address the Assembly, we cannot
afford to fail in finding that vision of truth
and glory. I should like to conclude with the
conviction that if we pledge to act together, we
will overcome the crisis that faces us today.
